 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                             No. CR20-036-RSL
11                             Plaintiff,
                                                            PRELIMINARY ORDER OF FORFEITURE
12                    v.
13
14    JUAN JOSE VEGA-FLORES,

15                            Defendant.

16
17          THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
19 Defendant Juan Jose Vega-Flores’s interest in the following property:
20          1.      One Smith & Wesson M&P9 9mm Pistol, bearing serial number NBC1427,
21                  and any associated ammunition, that was seized from the Defendant Juan
22                  Jose Vega-Flores’s residence on February 19, 2020.
23          The Court, having reviewed the United States’ Motion, as well as the other papers
24 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
25 Forfeiture is appropriate because:
26          x       The above-identified property is forfeitable pursuant to 21 U.S.C. § 853, as
27                  it constitutes or is traceable to proceeds of his commission of Conspiracy to
28

     Preliminary Order of Forfeiture - 1                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Juan Jose Vega-Flores, CR20-036-RSL
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1                  Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1),
 2                  (b)(1)(C), and 846; and,
 3          x       Pursuant to the plea agreement he entered on January 26, 2021, the
 4                  Defendant agreed to forfeit the above-identified property pursuant to
 5                  21 U.S.C. § 853 (Dkt. No. 65, ¶ 10).
 6
 7          NOW, THEREFORE, THE COURT ORDERS:
 8          1.      Pursuant to 21 U.S.C. § 853 and his plea agreement, the Defendant’s
 9 interest in the property is fully and finally forfeited, in its entirety, to the United States;
10          2.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
11 be final as to the Defendant at the time he is sentenced, it will be made part of the
12 sentence, and it will be included in the judgment;
13          3.      The Department of Justice, Drug Enforcement Administration, and/or its
14 authorized agents or representatives (“DEA”) shall maintain the property in its custody
15 and control until further order of this Court;
16          4.      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
17 United States shall publish notice of this Preliminary Order and its intent to dispose of the
18 property as permitted by governing law. The notice shall be posted on an official
19 government website – currently www.forfeiture.gov – for at least thirty (30) days. For
20 any person known to have alleged an interest in the property, the United States shall, to
21 the extent possible, provide direct written notice to that person. The notice shall state that
22 any person, other than the Defendant, who has or claims a legal interest in the property
23 must file a petition with the Court within sixty (60) days of the first day of publication of
24 the notice (which is thirty (30) days from the last day of publication), or within thirty (30)
25 days of receipt of direct written notice, whichever is earlier. The notice shall advise all
26 interested persons that the petition:
27 //
28

     Preliminary Order of Forfeiture - 2                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Juan Jose Vega-Flores, CR20-036-RSL
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1                  a.   shall be for a hearing to adjudicate the validity of the petitioner’s
                         alleged interest in the property;
 2
                    b. shall be signed by the petitioner under penalty of perjury; and,
 3
                    c.   shall set forth the nature and extent of the petitioner’s right, title, or
 4                       interest in the property, as well as any facts supporting the petitioner’s
 5                       claim and the specific relief sought.
 6          5.      If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the property, and this Preliminary Order shall
 8 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
 9          6.      If a third-party petition is filed, upon a showing that discovery is necessary
10 to resolve factual issues it presents, discovery may be conducted in accord with the
11 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
12 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
13 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
14 adjudication; and,
15          7.      The Court will retain jurisdiction for the purpose of enforcing this
16 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
17 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
18 Fed. R. Crim. P. 32.2(e).
19          IT IS SO ORDERED.
20
21          DATED this 21st                    June
                                     day of _________________, 2021.
22
23
24
                                                     THE HON. ROBERT S. LASNIK
25
                                                     UNITED STATES DISTRICT JUDGE
26
27
28

     Preliminary Order of Forfeiture - 3                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Juan Jose Vega-Flores, CR20-036-RSL
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1 Presented by:
 2
     /s/ Krista K. Bush
 3 KRISTA K. BUSH
   Assistant United States Attorney
 4
   United States Attorney’s Office
 5 700 Stewart Street, Suite 5220
   Seattle, WA 98101
 6
   (206) 553-2242
 7 Krista.Bush@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Preliminary Order of Forfeiture - 4                     UNITED STATES ATTORNEY
                                                            700 STEWART STREET, SUITE 5220
     United States v. Juan Jose Vega-Flores, CR20-036-RSL
                                                              SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
